
	
		II
		110th CONGRESS
		1st Session
		S. 1283
		IN THE SENATE OF THE UNITED STATES
		
			May 3, 2007
			Mr. Pryor (for himself
			 and Mr. Chambliss) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to
		  improve the management of medical care, personnel actions, and quality of life
		  issues for members of the Armed Forces who are receiving medical care in an
		  outpatient status, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Wounded Warrior Assistance Act
			 of 2007.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Title I—Wounded Warrior Assistance
					Sec. 101. Improvements to medical and dental care for members
				of the Armed Forces assigned to hospitals in an outpatient status.
					Sec. 102. Establishment of a Department of Defense-wide
				Ombudsman Office.
					Sec. 103. Establishment of toll-free hot line for reporting
				deficiencies in medical services and medical-related support facilities and
				expedited response to reports of deficiencies.
					Sec. 104. Notification to Congress of hospitalization of combat
				wounded service members.
					Sec. 105. Independent medical advocate for members before
				medical evaluation boards.
					Sec. 106. Training and workload for physical evaluation board
				liaison officers.
					Sec. 107. Standardized training program and curriculum for
				Department of Defense disability evaluation system.
					Sec. 108. Improved training for health care professionals,
				medical care case managers, and service member advocates on particular
				conditions of recovering service members.
					Sec. 109. Pilot program to establish an Army Wounded Warrior
				Battalion at an appropriate active duty base.
					Sec. 110. Criteria for removal of member from temporary
				disability retired list.
					Sec. 111. Improved transition of members of the Armed Forces to
				Department of Veterans Affairs upon retirement or separation.
					Sec. 112. Establishment of Medical Support Fund for support of
				members of the Armed Forces returning to military service or civilian
				life.
					Sec. 113. Oversight Board for Wounded Warriors.
					Sec. 114. Option for members of reserve components to use
				military medical treatment facilities closest to home for certain
				injuries.
					Sec. 115. Plans and research for reducing post traumatic stress
				disorder.
					Title II—Studies and Reports
					Sec. 201. Annual report on military medical
				facilities.
					Sec. 202. Access of recovering service members to adequate
				outpatient residential facilities.
					Sec. 203. Evaluation and report on Department of Defense and
				Department of Veterans Affairs disability evaluation systems.
					Sec. 204. Study and report on support services for families of
				recovering service members.
					Sec. 205. Report on traumatic brain injury
				classifications.
					Sec. 206. Evaluation of the Polytrauma Liaison
				Officer/Non-Commissioned Officer Program.
					Sec. 207. Study and report on waiting periods for appointments
				at Department of Veterans Affairs medical facilities.
					Sec. 208. Study and report on standard soldier patient tracking
				system.
					Title III—General Provisions
					Sec. 301. Moratorium on conversion to contractor performance of
				Department of Defense functions at military medical facilities.
					Sec. 302. Prohibition on transfer of resources from medical
				care.
					Sec. 303. Veterans beneficiary travel program.
				
			2.DefinitionsIn this Act:
			(1)Congressional
			 defense committeesThe term congressional defense
			 committees has the meaning given that term in section 101(a)(16) of
			 title 10, United States Code.
			(2)Disability
			 evaluation systemThe term
			 disability evaluation system means the Department of Defense
			 system or process for evaluating the nature of and extent of disabilities
			 affecting members of the Armed Forces (other than the Coast Guard) and
			 comprised of medical evaluation boards, physical evaluation boards, counseling
			 of members, and final disposition by appropriate personnel authorities, as
			 operated by the Secretaries of the military departments, and, in the case of
			 the Coast Guard, a similar system or process operated by the Secretary of
			 Homeland Security.
			(3)Family
			 memberThe term family member, with respect to a
			 recovering service member, has the meaning given that term in section 411h(b)
			 of title 37, United States Code.
			(4)Recovering
			 service memberThe term recovering service member
			 means a member of the Armed Forces, including a member of the National Guard or
			 a Reserve, who is undergoing medical treatment, recuperation, or therapy, or is
			 otherwise in medical hold or holdover status, for an injury, illness, or
			 disease incurred or aggravated while on active duty in the Armed Forces.
			(5)Medical
			 careThe term medical care includes mental health
			 care.
			IWounded Warrior
			 Assistance
			101.Improvements to
			 medical and dental care for members of the Armed Forces assigned to hospitals
			 in an outpatient status
				(a)Medical and
			 dental care of members assigned to hospitals in an outpatient status
					(1)In
			 generalChapter 55 of title 10,
			 United States Code, is amended by inserting after section 1074k the following
			 new section:
						
							1074l.Management of
				medical and dental care: members assigned to receive care in an outpatient
				status
								(a)Medical care
				case managers(1)A member in an
				outpatient status at a military medical treatment facility shall be assigned a
				medical care case manager.
									(2)(A)The duties of the
				medical care case manager shall include the following with respect to the
				member (or the member’s immediate family if the member is incapable of making
				judgments about personal medical care):
											(i)To assist in understanding the
				member’s medical status.
											(ii)To assist in receiving prescribed
				medical care.
											(iii)To conduct a review, at least once a
				week, of the member’s medical status.
											(iv)To ensure the member has means to
				attend all required medical appointments, to document attendance at such
				appointments, to follow up on unscheduled absence from such appointments, and
				to provide documentation to the member’s chain of command of attendance at such
				appointments.
											(B)The weekly medical status review described
				in subparagraph (A)(iii) shall be conducted in person with the member. If such
				a review is not practicable, the medical care case manager shall provide a
				written statement to the case manager’s supervisor indicating why an in-person
				medical status review was not possible.
										(3)(A)Except as provided in
				subparagraph (B), each medical care case manager shall be assigned to manage
				not more than 17 members in an outpatient status.
										(B)The Secretary concerned may waive for
				up to 120 days the requirement of subparagraph (A) if required due to
				unforeseen circumstances.
										(4)(A)The medical care case manager office at
				each facility shall be headed by a commissioned officer of appropriate rank and
				appropriate military occupation specialty, designator, or specialty
				code.
										(B)For purposes of subparagraph (A), an
				appropriate military occupation specialty, designator, or specialty code
				includes membership in the Army Medical Corps, Army Medical Service Corps, Army
				Nurse Corps, Navy Medical Corps, Navy Medical Service Corps, Navy Nurse Corps,
				Air Force Medical Service, or other corps comprised of health care
				professionals at the discretion of the Secretary of Defense.
										(5)The Secretary of Defense shall establish a
				standard training program and curriculum for medical care case managers.
				Successful completion of the training program shall be required before a person
				may assume the duties of a medical care case manager.
									(6)The Secretary concerned shall ensure
				that medical care case managers have the resources necessary to ensure that
				they expeditiously carry out the responsibilities and duties of their
				position.
									(b)Service member
				advocate(1)A
				member in an outpatient status shall be assigned a service member
				advocate.
									(2)The duties of the service member
				advocate shall include—
										(A)communicating with the member and with
				the member’s family or other individuals designated by the member;
										(B)assisting with oversight of the
				member’s welfare and quality of life; and
										(C)assisting the member in resolving
				problems involving financial, administrative, personnel, transitional, and
				other matters.
										(3)(A)Except as provided in
				subparagraph (B), each service member advocate shall be assigned to not more
				than 30 members in an outpatient status.
										(B)The Secretary concerned may waive for
				up to 120 days the requirement of subparagraph (A) if required due to
				unforeseen circumstances.
										(4)The service member advocate office at each
				facility shall be headed by a commissioned officer of appropriate rank and
				appropriate military occupation specialty, designator, or specialty code in
				order to handle service-specific personnel and financial issues.
									(5)The Secretary of Defense shall establish a
				standard training program and curriculum for service member advocates.
				Successful completion of the training program shall be required before a person
				may assume the duties of a service member advocate.
									(6)A service member advocate shall
				continue to perform the duties described in paragraph (2) with respect to a
				member until the member is returned to duty or separated or retired from the
				armed forces.
									(7)The Secretary concerned shall ensure
				that service member advocates have the resources necessary to ensure that they
				expeditiously carry out the responsibilities and duties of their
				position.
									(c)OutreachThe
				Secretary of Defense shall make available to each member beginning treatment in
				an outpatient status at a military medical treatment facility, and to the
				family members of all such members, information on the availability of services
				provided by the medical care case managers and service member advocates,
				including information on how to contact such managers and advocates and how to
				use their services.
								(d)Semiannual
				surveys by secretaries concernedThe Secretary concerned shall conduct a
				semiannual survey of members in an outpatient status at installations under the
				Secretary’s supervision. The survey shall include, at a minimum, the members’
				assessment of the quality of medical care at the facility, the timeliness of
				medical care at the facility, the adequacy of living facilities and other
				quality of life programs, the adequacy of case management support, and the
				fairness and timeliness of the physical disability evaluation system. The
				survey shall be conducted in coordination with installation medical commanders
				and authorities, and shall be coordinated with such commanders and authorities
				before submission to the Secretary.
								(e)DefinitionsIn
				this section:
									(1)The term member in an outpatient
				status means a member of the armed forces assigned to a military
				medical treatment facility as an outpatient or to a unit established for the
				purpose of providing command and control of members receiving medical care as
				outpatients.
									(2)The term disability evaluation
				system means the Department of Defense system or process for evaluating
				the nature of and extent of disabilities affecting members of the armed forces
				(other than the Coast Guard) and comprised of medical evaluation boards,
				physical evaluation boards, counseling of members, and final disposition by
				appropriate personnel authorities, as operated by the Secretaries of the
				military departments, and, in the case of the Coast Guard, a similar system or
				process operated by the Secretary of Homeland
				Security.
									.
					(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
						
							
								1074l. Management of medical and dental
				care: members assigned to receive care in an outpatient
				status.
							
							.
					(b)Effective
			 dateSection 1074l of title 10, United
			 States Code, as added by subsection (a), shall take effect 180 days after the
			 date of the enactment of this Act.
				102.Establishment of a
			 Department of Defense-wide Ombudsman Office
				(a)EstablishmentThe
			 Secretary of Defense shall establish a Department of Defense-wide Ombudsman
			 Office (in this section referred to as the Ombudsman Office)
			 within the Office of the Secretary of Defense.
				(b)Functions
					(1)In
			 generalThe functions of the Ombudsman Office are to provide
			 policy guidance to, and oversight of, the ombudsman offices in the military
			 departments.
					(2)Policy
			 guidanceThe Ombudsman Office shall develop policy guidance with
			 respect to the following:
						(A)Providing
			 assistance to and answering questions from recovering service members and their
			 families regarding—
							(i)administrative
			 processes, financial matters, and non-military related services available to
			 the members and their families throughout the member’s evaluation, treatment,
			 and recovery;
							(ii)transfer to the
			 care of the Veterans Administration; and
							(iii)support services
			 available upon the member’s return home.
							(B)Accountability
			 standards, including—
							(i)creating and
			 maintaining case files for individual specific questions received, and
			 initiating inquiries and tracking responses for all such questions;
							(ii)setting standards
			 for timeliness of responses; and
							(iii)setting standards
			 for accountability to recovering service members and their families, including
			 requirements for daily updates to the members and their families about steps
			 being taken to alleviate problems and concerns until problems are
			 addressed.
							(3)Repository of
			 lessons learnedThe Ombudsman Office shall also serve as a
			 repository for lessons learned and best practices. In coordination with the
			 ombudsman offices of the military departments, the Ombudsman Office shall
			 follow trends, facilitate resolution of recurring issues, and ensure the
			 dissemination of best practices to the military departments on the matters
			 covered by the Ombudsman Office. The Ombudsman Office shall develop and
			 implement recommendations, and present findings, to the Secretary of Defense on
			 such practices when applicable.
					(c)Status
			 reportsThe ombudsman office in each military department shall
			 submit status reports of actions taken to address individual concerns to the
			 Ombudsman Office, at such times as the Ombudsman Office considers appropriate.
			 Such reports shall include—
					(1)a description of
			 trends, lessons learned, and best practices on the matters covered by the
			 ombudsman offices, including the dissemination of such information through the
			 military departments; and
					(2)a description of
			 any actions to be taken, or policy to be developed, in light of the trends or
			 lessons described in paragraph (1).
					(d)Responses from
			 other officesThe Secretary of Defense shall ensure that all
			 other offices within the Department of Defense and the military departments
			 respond in a timely manner to resolve questions and requests from the Ombudsman
			 Office on behalf of recovering service members and their families, including
			 offices responsible for medical matters (including medical hold and medical
			 holdover processes), financial and accounting matters, legal matters, human
			 resources matters, reserve component matters, installation and management
			 matters, and physical disability matters.
				(e)Staff of
			 OfficeThe staff of the Ombudsman Office shall include
			 representatives from each military department, including persons with
			 experience in medical hold and medical holdover processes and other medical
			 matters.
				103.Establishment of
			 toll-free hot line for reporting deficiencies in medical services and
			 medical-related support facilities and expedited response to reports of
			 deficiencies
				(a)EstablishmentChapter
			 80 of title 10, United States Code, is amended by adding at the end the
			 following new section:
					
						1567.Identification
				and investigation of deficiencies: medical services; adequacy, quality, and
				state of repair of medical-related support facilities
							(a)Toll-free hot
				line(1)The Secretary of Defense shall establish
				and maintain a toll-free telephone number (commonly referred to as a hot
				line) at which personnel are accessible at all times to collect,
				maintain, and update information regarding possible deficiencies in medical
				services and in the adequacy, quality, and state of repair of medical-related
				support facilities.
								(2)The toll-free telephone number shall
				be manned by personnel affiliated with the armed forces who have a working
				relationship with the military medical community and are located in the United
				States.
								(3)The Secretary shall widely disseminate
				information regarding the existence and availability of the toll-free telephone
				number to members of the armed forces and their dependents upon the initial
				enlistment of members of the armed forces and upon the admission of members of
				the armed forces for treatment in medical-related support facilities.
								(b)Confidentiality(1)Individuals who seek to
				provide information through use of the toll-free telephone number under
				subsection (a) shall be notified, immediately before they provide such
				information, of their option to elect, at their discretion, to have their
				identity remain confidential.
								(2)In the case of information provided
				through use of the toll-free telephone number by an individual who elects to
				maintain the confidentiality of his or her identity, any individual who, by
				necessity, has had access to such information for purposes of conducting the
				investigation or executing the response plan required by subsection (c) may not
				disclose the identity of the individual who provided the information.
								(c)Investigation
				and response planNot later
				than 96 hours after a report of deficiencies in medical services, or in the
				adequacy, quality, or state of repair of a medical-related support facility, is
				received by way of the toll-free telephone number or other source, the
				Secretary of Defense shall ensure that—
								(1)the deficiencies
				referred to in the report are investigated; and
								(2)if substantiated, a plan of action for
				remediation of the deficiencies is developed and implemented.
								(d)RelocationIf the Secretary of Defense determines, on
				the basis of the investigation conducted in response to a report of
				deficiencies at a medical-related support facility, that conditions at the
				facility violate health and safety standards, the Secretary shall relocate the
				occupants of the facility while the violations are corrected.
							(e)Medical-related
				support facility definedIn this section, the term
				medical-related support facility means any facility of the
				Department of Defense that provides support to any of the following:
								(1)Members of the
				armed forces admitted for treatment to a military medical treatment
				facility.
								(2)Members of the
				armed forces assigned to a military medical treatment facility as an
				outpatient.
								(3)Family members
				accompanying any member described in paragraph (1) or (2) as a nonmedical
				attendant.
								.
				(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
					
						
							1567. Identification and investigation of
				deficiencies: medical services; adequacy, quality, and state of repair of
				medical-related support
				facilities.
						
						.
				(c)Effective
			 dateThe toll-free telephone
			 number required to be established by section 1567 of title 10, United States
			 Code, as added by subsection (a), shall be fully operational not later than 180
			 days after the date of the enactment of this Act.
				104.Notification to
			 Congress of hospitalization of combat wounded service members
				(a)Notification
			 requiredChapter 55 of title 10,
			 United States Code, is further amended by inserting after section 1074l the
			 following new section:
					
						1074m.Notification
				to Congress of hospitalization of combat wounded members
							(a)Notification
				requiredThe Secretary
				concerned shall provide notification of the hospitalization of any member of
				the armed forces evacuated from a theater of combat to the appropriate Members
				of Congress.
							(b)Appropriate
				membersIn this section, the term appropriate Members of
				Congress, with respect to the member of the armed forces about whom
				notification is being made, means the Senators and the Members of the House of
				Representatives representing the States or districts, respectively, that
				include the member’s home of record and, if different, the residence of the
				next of kin, or a different location as provided by the member.
							(c)Consent of
				member requiredThe notification under subsection (a) may be
				provided only with the consent of the member of the armed forces about whom
				notification is to be
				made.
							.
				(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
					
						
							1074m. Notification to Congress of
				hospitalization of combat wounded
				members.
						
						.
				105.Independent medical
			 advocate for members before medical evaluation boards
				(a)Assignment of
			 independent medical advocateSection 1222 of title 10, United
			 States Code, is amended by adding at the end the following new
			 subsection:
					
						(d)Independent
				medical advocate for members before medical evaluation boards(1)The Secretary of each
				military department shall ensure, in the case of any member of the armed forces
				being considered by a medical evaluation board under that Secretary’s
				supervision, that the member has access to a physician or other appropriate
				health care professional who is independent of the medical evaluation
				board.
							(2)The physician or other health care
				professional assigned to a member shall—
								(A)serve as an advocate for the best
				interests of the member; and
								(B)provide the member with advice and counsel
				regarding the medical condition of the member and the findings and
				recommendations of the medical evaluation
				board.
								.
				(b)Clerical
			 amendments
					(1)Section
			 headingThe heading of such section is amended to read as
			 follows:
						
							1222.Physical
				evaluation boards and medical evaluation
				boards
							.
					(2)Table of
			 sectionsThe table of sections at the beginning of chapter 61 of
			 such title is amended by striking the item relating to section 1222 and
			 inserting the following new item:
						
							
								1222. Physical evaluation boards and
				medical evaluation
				boards.
							
							.
					(c)Effective
			 dateSubsection (d) of
			 section 1222 of title 10, United States Code, as added by subsection (a), shall
			 apply with respect to medical evaluation boards convened after the end of the
			 180-day period beginning on the date of the enactment of this Act.
				106.Training and
			 workload for physical evaluation board liaison officers
				(a)RequirementsSection 1222(b) of title 10, United
			 States Code, is amended—
					(1)in paragraph
			 (1)—
						(A)by striking
			 establishing— and all that follows through a
			 requirement and inserting establishing a requirement;
			 and
						(B)by striking
			 that Secretary; and and all that follows through the end of
			 subparagraph (B) and inserting that Secretary. A physical evaluation
			 board liaison officer may not be assigned more than 20 members at any one time,
			 except that the Secretary concerned may authorize the assignment of additional
			 members, for not more than 120 days, if required due to unforeseen
			 circumstances.;
						(2)in paragraph (2),
			 by inserting after (2) the following new sentences: The
			 Secretary of Defense shall establish a standardized training program and
			 curriculum for physical evaluation board liaison officers. Successful
			 completion of the training program shall be required before a person may assume
			 the duties of a physical evaluation board liaison officer.; and
					(3)by adding at the
			 end the following new paragraph:
						
							(3)In this subsection, the term
				physical evaluation board liaison officer includes any person
				designated as, or assigned the duties of, an assistant to a physical evaluation
				board liaison
				officer.
							.
					(b)Effective
			 dateThe limitation on the
			 maximum number of members of the Armed Forces who may be assigned to a physical
			 evaluation board liaison officer shall take effect 180 days after the date of
			 the enactment of this Act. The training program and curriculum for physical
			 evaluation board liaison officers shall be implemented not later than 180 days
			 after the date of the enactment of this Act.
				107.Standardized
			 training program and curriculum for Department of Defense disability evaluation
			 system
				(a)Training program
			 requiredSection 1216 of
			 title 10, United States Code, is amended by adding at the end the following new
			 subsection:
					
						(e)(1)The Secretary of Defense shall establish a
				standardized training program and curriculum for persons described in paragraph
				(2) who are involved in the disability evaluation system. The training under
				the program shall be provided as soon as practicable in coordination with other
				training associated with the responsibilities of the person.
							(2)Persons covered by paragraph (1)
				include—
								(A)Commanders.
								(B)Enlisted members who perform supervisory
				functions.
								(C)Health care professionals.
								(D)Others persons with administrative,
				professional, or technical responsibilities in the disability evaluation
				system.
								(3)In this subsection, the term
				disability evaluation system means the Department of Defense
				system or process for evaluating the nature of and extent of disabilities
				affecting members of the armed forces (other than the Coast Guard) and
				comprised of medical evaluation boards, physical evaluation boards, counseling
				of members, and final disposition by appropriate personnel authorities, as
				operated by the Secretaries of the military departments, and, in the case of
				the Coast Guard, a similar system or process operated by the Secretary of
				Homeland
				Security.
							.
				(b)Effective
			 dateThe standardized
			 training program and curriculum required by subsection (e) of section 1216 of
			 title 10, United States Code, as added by subsection (a), shall be established
			 not later than 180 days after the date of the enactment of this Act.
				108.Improved
			 training for health care professionals, medical care case managers, and service
			 member advocates on particular conditions of recovering service
			 members
				(a)RecommendationsNot later than 90 days after the date of
			 the enactment of this Act, the Secretary of Defense shall submit to the
			 appropriate congressional committees a report setting forth recommendations for
			 the improvement of the training provided to health care professionals, medical
			 care case managers, and service member advocates who provide care for or
			 assistance to recovering service members. The recommendations shall include, at
			 a minimum, specific recommendations to ensure that such health care
			 professionals, medical care case managers, and service member advocates are
			 adequately trained and able to detect early warning signs of post-traumatic
			 stress disorder (PTSD), suicidal tendencies, and other mental health conditions
			 among recovering service members and make prompt notification to the
			 appropriate health care professionals.
				(b)Annual review of
			 trainingNot later than 180 days after the date of the enactment
			 of this Act and annually thereafter, the Secretary shall submit to the
			 appropriate congressional committees a report on the following:
					(1)The progress made
			 in providing the training recommended under subsection (a).
					(2)The quality of
			 training provided to health care professionals, medical care case managers, and
			 service member advocates, and the number of such professionals, managers, and
			 advocates trained.
					(c)Tracking
			 systemNot later than 180
			 days after the date of the enactment of this Act, the Secretary shall develop a
			 system to track the number of notifications made by medical care case managers
			 and service member advocates to health care professionals regarding early
			 warning signs of post-traumatic stress disorder and suicide in recovering
			 service members assigned to the managers and advocates.
				109.Pilot program to
			 establish an Army Wounded Warrior Battalion at an appropriate active duty
			 base
				(a)Pilot program
			 required
					(1)EstablishmentThe
			 Secretary of the Army shall establish a pilot program, at an appropriate active
			 duty base with a major medical facility, based on the Wounded Warrior Regiment
			 program of the Marine Corps. The pilot program shall be known as the Army
			 Wounded Warrior Battalion.
					(2)PurposeUnder
			 the pilot program, the Battalion shall track and assist members of the Armed
			 Forces in an outpatient status who are still in need of medical treatment
			 through—
						(A)the course of
			 their treatment;
						(B)medical and
			 physical evaluation boards;
						(C)transition back to
			 their parent units; and
						(D)medical retirement
			 and subsequent transition into the Department of Veterans Affairs medical
			 system.
						(3)OrganizationThe
			 commanding officer of the Battalion shall be selected by the Army Chief of
			 Staff and shall be a post-command, at O–5 or O–5 select, with combat experience
			 in Operation Iraqi Freedom or Operation Enduring Freedom. The chain-of-command
			 shall be filled by previously wounded junior officers and non-commissioned
			 officers when available and appropriate.
					(4)FacilitiesThe
			 base selected for the pilot program shall provide adequate physical
			 infrastructure to house the Army Wounded Warrior Battalion. Any funds necessary
			 for construction or renovation of existing facilities shall be allocated from
			 the Department of Defense Medical Support Fund established under this
			 Act.
					(5)CoordinationThe
			 Secretary of the Army shall consult with appropriate Marine Corps counterparts
			 to ensure coordination of best practices and lessons learned.
					(6)Period of pilot
			 programThe pilot program shall be in effect for a period of one
			 year.
					(b)Reporting
			 requirementNot later than 90 days after the end of the one-year
			 period for the pilot project, the Secretary of the Army shall submit to
			 Congress a report containing—
					(1)an evaluation of
			 the results of the pilot project;
					(2)an assessment of
			 the Army’s ability to establish Wounded Warrior Battalions at other major Army
			 bases.
					(3)recommendations
			 regarding—
						(A)the adaptability
			 of the Wounded Warrior Battalion concept for the Army’s larger wounded
			 population; and
						(B)closer
			 coordination and sharing of resources with counterpart programs of the Marine
			 Corps.
						(c)Effective
			 dateThe pilot program required by this section shall be
			 implemented not later than 180 days after the date of the enactment of this
			 Act.
				110.Criteria for removal
			 of member from temporary disability retired list
				(a)CriteriaSection
			 1210(e) of title 10, United States Code, is amended by inserting of a
			 permanent nature and stable and is after physical disability
			 is.
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply to any case
			 received for consideration by a physical evaluation board after the date of the
			 enactment of this Act.
				111.Improved transition
			 of members of the Armed Forces to Department of Veterans Affairs upon
			 retirement or separation
				(a)Transition of
			 members separated or retired
					(1)Transition
			 processChapter 58 of title 10,
			 United States Code, is amended by inserting after section 1142 the following
			 new section:
						
							1142a.Process for
				transition of members to health care and physical disability systems of
				Department of Veterans Affairs
								(a)Transition
				plan(1)The
				Secretary of Defense shall ensure that each member of the armed forces who is
				being separated or retired under chapter 61 of this title receives a written
				transition plan that—
										(A)specifies the recommended schedule and
				milestones for the transition of the member from military service; and
										(B)provides for a coordinated transition
				of the member from the Department of Defense disability system to the
				Department of Veterans Affairs.
										(2)A
				member being separated or retired under chapter 61 of this title shall receive
				the transition plan before the separation or retirement date of the
				member.
									(3)The transition plan for a member
				under this subsection shall include information and guidance designed to assist
				the member in understanding and meeting the schedule and milestones for the
				member’s transition.
									(b)Formal transition
				process(1)The Secretary of
				Defense, in cooperation with the Secretary of Veterans Affairs, shall establish
				a formal process for the transmittal to the Secretary of Veterans Affairs of
				the records and other information described in paragraph (2) as part of the
				separation or retirement of a member of the armed forces under chapter 61 of
				this title.
									(2)The records and other information to be
				transmitted under paragraph (1) with respect to a member shall include, at a
				minimum, the following:
										(A)The member’s address and contact
				information.
										(B)The member’s DD–214 discharge form,
				which shall be transmitted electronically.
										(C)A
				copy of the member’s service record, including medical records and any results
				of a Physical Evaluation Board.
										(D)Whether the member is entitled to
				transitional health care, a conversion health policy, or other health benefits
				through the Department of Defense under section 1145 of this title.
										(E)Any requests by the member for
				assistance in enrolling in, or completed applications for enrollment in, the
				health care system of the Department of Veterans Affairs for health care
				benefits for which the member may be eligible under laws administered by the
				Secretary of Veterans Affairs.
										(F)Any requests by the member for assistance
				in applying for, or completed applications for, compensation and vocational
				rehabilitation benefits to which the member may be entitled under laws
				administered by the Secretary of Veterans Affairs, if the member is being
				medically separated or is being retired under chapter 61 of this title.
										(3)The transmittal of information under
				paragraph (1) shall be subject to the consent of the member, as required by
				statute.
									(4)With the consent of the member, the
				member’s address and contact information shall also be submitted to the
				department or agency for veterans affairs of the State in which the member
				intends to reside after the separation or retirement of the member.
									(c)Meeting(1)The formal process required by subsection
				(b) for the transmittal of records and other information with respect to a
				member shall include a meeting between representatives of the Secretary
				concerned and the Secretary of Veterans Affairs, which shall take place at a
				location designated by the Secretaries. The member shall be informed of the
				meeting at least 30 days in advance of the meeting, except that the member may
				waive the notice requirement in order to accelerate transmission of the
				member’s records and other information to the Department of Veterans
				Affairs.
									(2)A
				member shall be given an opportunity to submit a written statement for
				consideration by the Secretary of Veterans Affairs.
									(d)Time for
				transmittal of recordsThe
				Secretary concerned shall provide for the transmittal to the Department of
				Veterans Affairs of records and other information with respect to a member at
				the earliest practicable date. In no case should the transmittal occur later
				than the date of the separation or retirement of the member.
								(e)Armed
				forcesIn this section, the
				term armed forces means the Army, Navy, Air Force, and Marine
				Corps.
								.
					(2)Table of
			 sectionsThe table of
			 sections at the beginning of such chapter is amended by inserting after the
			 item relating to section 1142 the following new item:
						
							
								1142a. Process for transition of members
				to health care and physical disability systems of Department of Veterans
				Affairs.
							
							.
					(b)Uniform
			 separation and evaluation physicalSection 1145 of such title is
			 amended—
					(1)by redesignating
			 subsections (d) and (e) as subsections (e) and (f), respectively; and
					(2)by
			 inserting after subsection (c) the following new subsection:
						
							(d)Uniform
				separation and evaluation physicalThe joint separation and evaluation
				physical, as described in DD–2808 and DD–2697, shall be used by the Secretary
				of Defense in connection with the medical separation or retirement of all
				members of the armed forces, including members separated or retired under
				chapter 61 of this title. The Secretary of Veterans Affairs shall adopt the
				same separation and evaluation physical for use by the Department of Veterans
				Affairs.
							.
					(c)Interoperability
			 of medical information systems and bi-directional accessThe Secretary of Defense and the Secretary
			 of Veterans Affairs shall establish and implement a single medical information
			 system for the Department of Defense and the Department of Veterans Affairs for
			 the purpose of ensuring the complete interoperability and bi-directional,
			 real-time exchange of critical medical information.
				(d)Co-location of
			 VA benefit teams
					(1)Co-locationThe Secretary of Defense and the Secretary
			 of Veterans Affairs shall jointly determine the optimal locations for the
			 deployment of Department of Veterans Affairs benefits team to support
			 recovering service members assigned to military medical treatment facilities,
			 medical-related support facilities, and community-based health care
			 organizations.
					(2)Military medical
			 treatment facility definedIn this subsection, the term
			 medical-related support facility has the meaning given that term
			 in subsection (b) of section 490 of title 10, United
			 States Code, as added by section 201(a) of this Act.
					(e)Repeal of
			 superseded chapter 61 medical record transmittal requirement
					(1)RepealSection 1142 of such title is amended by
			 striking subsection (c).
					(2)Section
			 headingThe heading of such section is amended to read as
			 follows:
						
							1142.Preseparation
				counseling
							.
					(3)Table of
			 sectionsThe table of sections at the beginning of chapter 58 of
			 such title is amended by striking the item relating to section 1142 and
			 inserting the following new item:
						
							
								1142. Preseparation
				counseling.
							
							.
					(f)Effective
			 datesSection 1142a of title
			 10, United States Code, as added by subsection (a), and subsection (d) of
			 section 1145 of such title, as added by subsection (b), shall apply with
			 respect to members of the Armed Forces who are separated or retired from the
			 Armed Forces on or after the first day of the eighth month beginning after the
			 date of the enactment of this Act. The requirements of subsections (c) and (d),
			 and the amendments made by subsection (e), shall take effect on the first day
			 of such eighth month.
				112.Establishment of
			 Medical Support Fund for support of members of the Armed Forces returning to
			 military service or civilian life
				(a)Establishment
			 and purposeThere is established on the books of the Treasury a
			 fund to be known as the Department of Defense Medical Support Fund (hereinafter
			 in this section referred to as the Fund), which shall be
			 administered by the Secretary of the Treasury.
				(b)PurposesThe
			 Fund shall be used—
					(1)to support
			 programs and activities relating to the medical treatment, care,
			 rehabilitation, recovery, and support of wounded and injured members of the
			 Armed Forces and their return to military service or transition to civilian
			 society; and
					(2)to support
			 programs and facilities intended to support the families of wounded and injured
			 members of the Armed Forces.
					(c)Assets of
			 fundThere shall be deposited into the Fund any amount
			 appropriated to the Fund, which shall constitute the assets of the Fund.
				(d)Transfer of
			 funds
					(1)Authority to
			 transferThe Secretary of Defense may transfer amounts in the
			 Fund to appropriations accounts for military personnel; operation and
			 maintenance; procurement; research, development, test, and evaluation; military
			 construction; and the Defense Health Program. Amounts so transferred shall be
			 available to carry out this Act (and the amendments made by this Act) for the
			 same time period as the appropriation account to which transferred.
					(2)Addition to
			 other authorityThe transfer authority provided in paragraph (1)
			 is in addition to any other transfer authority available to the Department of
			 Defense. Upon a determination that all or part of the amounts transferred from
			 the Fund are not necessary for the purposes for which transferred, such amounts
			 may be transferred back to the Fund.
					(3)NotificationThe
			 Secretary of Defense shall, not fewer than five days before making a transfer
			 from the Fund, notify the congressional defense committees in writing of the
			 details of the transfer.
					(e)AuthorizationThere
			 is hereby authorized to be appropriated to the Medical Support Fund, from an
			 emergency supplemental appropriation for fiscal year 2007 or 2008, $50,000,000,
			 to remain available through September 30, 2008.
				113.Oversight Board for
			 Wounded Warriors
				(a)EstablishmentThere
			 is hereby established a board to be known as the Oversight Board for Wounded
			 Warriors (in this section referred to as the Oversight
			 Board).
				(b)CompositionThe
			 Oversight Board shall be composed of 12 members, of whom—
					(1)two shall be
			 appointed by the majority leader of the Senate;
					(2)two shall be
			 appointed by the minority leader of the Senate;
					(3)two shall be
			 appointed by the Speaker of the House of Representatives;
					(4)two shall be
			 appointed by the minority leader of the House of Representatives;
					(5)two shall be
			 appointed by the Secretary of Veterans Affairs; and
					(6)two shall be
			 appointed by the Secretary of Defense.
					(c)QualificationsAll
			 members of the Oversight Board shall have sufficient knowledge of, or
			 experience with, the military healthcare system, the disability evaluation
			 system, or the experience of a recovering service member or family member of a
			 recovering service member.
				(d)Appointment
					(1)TermEach
			 member of the Oversight Board shall be appointed for a term of three years. A
			 member may be reappointed for one or more additional terms.
					(2)VacanciesAny
			 vacancy in the Oversight Board shall be filled in the same manner in which the
			 original appointment was made.
					(e)Duties
					(1)Advice and
			 consultationThe Oversight Board shall provide advice and
			 consultation to the Secretary of Defense and the Committees on Armed Services
			 of the Senate and the House of Representatives regarding—
						(A)the process for
			 streamlining the disability evaluation systems of the military
			 departments;
						(B)the process for
			 correcting and improving the ratios of case managers and service member
			 advocates to recovering service members;
						(C)the need to revise
			 Department of Defense policies to improve the experience of recovering service
			 members while under Department of Defense care;
						(D)the need to revise
			 Department of Defense policies to improve counseling, outreach, and general
			 services provided to family members of recovering service members;
						(E)the need to revise
			 Department of Defense policies regarding the provision of quality lodging to
			 recovering service members; and
						(F)such other matters
			 relating to the evaluation and care of recovering service members, including
			 evaluation under disability evaluation systems, as the Board considers
			 appropriate.
						(2)Visits to
			 military medical treatment facilitiesIn carrying out its duties,
			 each member of the Oversight Board shall visit not less than three military
			 medical treatment facilities each year, and the Board shall conduct each year
			 one meeting of all the members of the Board at a military medical treatment
			 facility.
					(f)StaffThe
			 Secretary shall make available the services of at least two officials or
			 employees of the Department of Defense to provide support and assistance to
			 members of the Oversight Board.
				(g)Travel
			 expensesMembers of the Oversight Board shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for
			 employees of agencies under subchapter I of chapter 57 of title 5, United
			 States Code, while away from their homes or regular places of business in the
			 performance of service for the Oversight Board.
				(h)Annual
			 reportsThe Oversight Board shall submit to the Secretary of
			 Defense and the Committees on Armed Services of the Senate and the House of
			 Representatives each year a report on its activities during the preceding year,
			 including any findings and recommendations of the Oversight Board as a result
			 of such activities.
				114.Option for
			 members of reserve components to use military medical treatment facilities
			 closest to home for certain injuriesThe Secretary of Defense shall provide that,
			 in the case of members of the National Guard and the Reserves returning from a
			 combat theater, if a member requires treatment on an outpatient basis for
			 injuries or wounds sustained in theater, the member may be provided treatment
			 at the military medical treatment facility closest to the member’s home rather
			 than closest to the base from which the member was deployed.
			115.Plans and
			 research for reducing post traumatic stress disorder
				(a)Plans for
			 reducing post traumatic stress disorder
					(1)Plan for
			 prevention
						(A)In
			 generalThe Secretary of Defense shall develop a plan to
			 incorporate evidence-based preventive and early-intervention measures,
			 practices, or procedures that reduce the likelihood that personnel in combat
			 will develop post-traumatic stress disorder or other stress-related
			 psychopathologies (including substance use conditions) into—
							(i)basic and
			 pre-deployment training for enlisted members of the Armed Forces,
			 noncommissioned officers, and officers;
							(ii)combat theater
			 operations; and
							(iii)post-deployment
			 service.
							(B)UpdatesThe
			 Secretary of Defense shall update the plan under subparagraph (A) periodically
			 to incorporate, as the Secretary considers appropriate, the results of relevant
			 research, including research conducted pursuant to subsection (b).
						(2)ResearchSubject
			 to subsection (b), the Secretary of Defense shall develop a plan, in
			 consultation with the Department of Veterans Affairs, the National Institutes
			 of Health, and the National Academy of Sciences, to conduct such research as is
			 necessary to develop the plan described in paragraph (1).
					(b)Evidence-based
			 research and training
					(1)Working
			 groupThe Secretary of
			 Defense shall, in coordination with the Department of Veterans Affairs, the
			 National Institutes of Health, and the National Academy of Sciences’ Institute
			 of Medicine, establish a working group. The working group shall include
			 personnel with experience in a combat theater, and behavioral health personnel
			 who have experience providing treatment to individuals with experience in a
			 combat theater.
					(2)DutiesThe working group established under
			 paragraph (1) shall implement a plan to research and develop evidence-based
			 measures, practices, or procedures that reduce the likelihood that personnel in
			 combat will develop post-traumatic stress disorder or other stress-related
			 psychological pathologies (including substance use conditions).
					(3)Peer-reviewed
			 research programNot later than one year after the date of the
			 enactment of this Act, the Secretary of Defense shall submit to Congress a plan
			 for a peer-reviewed research program within the Defense Health Program’s
			 research and development function to research and develop evidence-based
			 preventive and early intervention measures, practices, or procedures that
			 reduce the likelihood that personnel in combat will develop post-traumatic
			 stress disorder or other stress-related psychopathologies (including substance
			 use conditions).
					IIStudies and
			 Reports
			201.Annual report on
			 military medical facilities
				(a)In
			 general
					(1)Report
			 requirementChapter 23 of title 10,
			 United States Code, is amended by adding at the end the following new
			 section:
						
							490.Annual report
				on military medical facilities
								(a)Annual
				reportNot later than the date on which the President submits the
				budget for a fiscal year to Congress pursuant to section 1105 of title 31, the
				Secretary of Defense shall submit to the Committees on Armed Services of the
				Senate and the House of Representatives a report on the adequacy, suitability,
				and quality of medical facilities and medical-related support facilities at
				each military installation within the Department of Defense.
								(b)Response to
				hot-line informationThe
				Secretary of Defense shall include in each report information regarding—
									(1)any deficiencies medical services, or in
				the adequacy, quality, or state of repair of medical-related support
				facilities, raised as a result of information received during the period
				covered by the report through the toll-free hot line maintained pursuant to
				section 1567 of this title; and
									(2)the investigations
				conducted and plans of action prepared under such section to respond to such
				deficiencies.
									(c)Medical-related
				support facilityIn this section, the term medical-related
				support facility is any facility of the Department of Defense that
				provides support to any of the following:
									(1)Members of the
				armed forces admitted for treatment to military medical treatment
				facilities.
									(2)Members of the
				armed forces assigned to military medical treatment facilities as an
				outpatient.
									(3)Family members
				accompanying any member described in paragraph (1) or (2) as a nonmedical
				attendant.
									.
					(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
						
							
								490. Annual report on military medical
				facilities.
							
							.
					(b)Effective
			 dateThe first report under section 490 of title 10, United
			 States Code, as added by subsection (a), shall be submitted not later than the
			 date of submission of the budget for fiscal year 2009.
				202.Access of recovering
			 service members to adequate outpatient residential facilities
				(a)Required
			 inspections of facilitiesAll quarters of the United States and
			 housing facilities under the jurisdiction of the Armed Forces that are occupied
			 by recovering service members shall be inspected on a semiannual basis for the
			 first two years after the enactment of this Act and annually thereafter by the
			 inspectors general of the regional medical commands.
				(b)Inspector general
			 reportsThe inspector general for each regional medical command
			 shall—
					(1)submit a report on
			 each inspection of a facility conducted under subsection (a) to the post
			 commander at such facility, the commanding officer of the hospital affiliated
			 with such facility, the surgeon general of the military department that
			 operates such hospital, the Secretary of the military department concerned, the
			 Assistant Secretary of Defense for Health Affairs, the Oversight Board for
			 Wounded Warriors established pursuant to section 112, and the appropriate
			 congressional committees; and
					(2)post each such
			 report on the Internet website of such regional medical command.
					203.Evaluation and
			 report on Department of Defense and Department of Veterans Affairs disability
			 evaluation systems
				(a)EvaluationThe Secretary of Defense and the Secretary
			 of Veterans Affairs shall conduct a joint evaluation of the disability
			 evaluation systems used by the Department of Defense and the Department of
			 Veterans Affairs for the purpose of—
					(1)improving the
			 consistency of the two disability evaluation systems; and
					(2)evaluating the
			 feasibility of, and potential options for, consolidating the two
			 systems.
					(b)Relation to
			 Veterans’ Disability Benefits CommissionIn conducting the evaluation of the
			 disability evaluation systems used by the Department of Defense and the
			 Department of Veterans Affairs, the Secretary of Defense and the Secretary of
			 Veterans Affairs shall consider the findings and recommendations of the
			 Veterans’ Disability Benefits Commission established pursuant to title XV of
			 the National Defense Authorization Act for Fiscal Year 2004 (Public Law
			 108–136; 38 U.S.C. 1101 note).
				(c)ReportNot later than 180 days after the date of
			 the submission of the final report of the Veterans’ Disability Benefits
			 Commission, the Secretary of Defense and the Secretary of Veterans Affairs
			 shall submit to Congress a report containing—
					(1)the results of the
			 evaluation; and
					(2)the recommendations of the Secretaries for
			 improving the consistency of the two disability evaluation systems and such
			 other recommendations as the Secretaries consider appropriate.
					204.Study and report on
			 support services for families of recovering service members
				(a)Study
			 requiredThe Secretary of Defense shall conduct a study of the
			 provision of support services for families of recovering service
			 members.
				(b)Matters
			 coveredThe study under subsection (a) shall include the
			 following:
					(1)A
			 determination of the types of support services that are currently provided by
			 the Department of Defense to family members described in subsection (c), and
			 the cost of providing such services.
					(2)A
			 determination of additional types of support services that would be feasible
			 for the Department to provide to such family members, and the costs of
			 providing such services, including the following types of services:
						(A)The provision of
			 medical care at military medical treatment facilities.
						(B)The provision of
			 job placement services offered by the Department of Defense to any family
			 member caring for a recovering service member for more than 45 days during a
			 one-year period.
						(C)The provision of
			 meals without charge at military medical treatment facilities.
						(3)A
			 survey of military medical treatment facilities to estimate the number of
			 family members to whom the support services would be provided.
					(4)A determination of any discrimination in
			 employment that such family members experience, including denial of retention
			 in employment, promotion, or any benefit of employment by an employer on the
			 basis of the person’s absence from employment as described in subsection (c),
			 and a determination, in consultation with the Secretary of Labor, of the
			 options available for such family members.
					(c)Covered family
			 membersA family member described in this subsection is a family
			 member of a recovering service member who is—
					(1)on invitational
			 orders while caring for the recovering service member;
					(2)a
			 non-medical attendee caring for the recovering service member; or
					(3)receiving per diem
			 payments from the Department of Defense while caring for the recovering service
			 member.
					(d)ReportNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of Defense shall submit to the Committees on Armed Services of the Senate and
			 the House of Representatives a report on the results of the study, with such
			 findings and recommendations as the Secretary considers appropriate.
				205.Report on traumatic
			 brain injury classifications
				(a)Interim
			 reportNot later than 90 days after the date of the enactment of
			 this Act, the Secretary of Defense shall submit to the Committees on Armed
			 Services of the Senate and the House of Representatives an interim report
			 describing the changes undertaken within the Department of Defense to ensure
			 that traumatic brain injury victims receive a proper medical designation
			 concomitant with their injury as opposed to the current medical designation
			 which assigns a generic organic psychiatric disorder
			 classification.
				(b)Final
			 reportNot later than 180 days after the date of the enactment of
			 this Act, the Secretary of Defense shall submit to the Committees on Armed
			 Services of the Senate and the House of Representatives a final report
			 concerning traumatic brain injury classifications and an explanation and
			 justification of the Department’s use of the international classification of
			 disease (ICD) 9 designation, recommendations for transitioning to ICD 10 or 11,
			 and the benefits the civilian community experiences from using ICD 10.
				206.Evaluation of the
			 Polytrauma Liaison Officer/Non-Commissioned Officer Program
				(a)Evaluation
			 requiredThe Secretary of
			 Defense shall conduct an evaluation of the Polytrauma Liaison
			 Officer/Non-Commissioned Officer program, which is the program operated by each
			 of the military departments and the Department of Veterans Affairs for the
			 purpose of—
					(1)assisting in the
			 seamless transition of members of the Armed Forces from the Department of
			 Defense health care system to the Department of Veterans Affairs system;
			 and
					(2)expediting the
			 flow of information and communication between military treatment facilities and
			 the Veterans Affairs Polytrauma Centers.
					(b)Matters
			 coveredThe evaluation of the Polytrauma Liaison
			 Officer/Non-Commissioned Officer program shall include evaluating the following
			 areas:
					(1)The program’s
			 effectiveness in the following areas:
						(A)Handling of
			 military patient transfers.
						(B)Ability to access
			 military records in a timely manner.
						(C)Collaboration with
			 Polytrauma Center treatment teams.
						(D)Collaboration with
			 Veteran Service Organizations.
						(E)Functioning as the
			 Polytrauma Center’s subject-matter expert on military issues.
						(F)Supporting and
			 assisting family members.
						(G)Providing
			 education, information, and referrals to members of the Armed Forces and their
			 family members.
						(H)Functioning as
			 uniformed advocates for members of the Armed Forces and their family
			 members.
						(I)Inclusion in
			 Polytrauma Center meetings.
						(J)Completion of
			 required administrative reporting.
						(K)Ability to provide
			 necessary administrative support to all members of the Armed Forces.
						(2)Manpower
			 requirements to effectively carry out all required functions of the Polytrauma
			 Liaison Officer/Non-Commissioned Officer program given current and expected
			 case loads.
					(3)Expansion of the
			 program to incorporate Navy and Marine Corps officers and senior enlisted
			 personnel.
					(c)Reporting
			 requirementNot later than 90 days after the date of the
			 enactment of this Act, the Secretary of Defense shall submit to Congress a
			 report containing—
					(1)the results of the
			 evaluation; and
					(2)recommendations
			 for any improvements in the program.
					207.Study and
			 report on waiting periods for appointments at Department of Veterans Affairs
			 medical facilities
				(a)Study
			 requiredThe Secretary of Veterans Affairs shall conduct a study
			 on the average length of time between the desired date for which a veteran
			 seeks to schedule an appointment for health care at a Department of Veterans
			 Affairs medical facility and the date on which such appointment is
			 completed.
				(b)Focus of
			 studyIn conducting the study under subsection (a), the Secretary
			 shall focus on appointments scheduled and completed at Department medical
			 facilities located in both rural and urban areas.
				(c)ReportNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 shall submit a report to Congress containing the findings of the study under
			 subsection (a) and recommendations for decreasing the waiting time between the
			 desired date of an appointment and the completion of the appointment to a
			 maximum of 15 days.
				208.Study and
			 report on standard soldier patient tracking system
				(a)Study
			 requiredThe Secretary of Defense shall conduct a study on the
			 feasibility of developing a joint soldier tracking system for recovering
			 service members.
				(b)Matters
			 coveredThe study under subsection (a) shall include the
			 following:
					(1)Review of the
			 feasibility of allowing each recovering service member, each family member of
			 such a member, each commander of a military installation retaining medical hold
			 or medical holdover patients, each patient navigator, and ombudsman office
			 personnel, at all times, to be able to locate and understand exactly where a
			 recovering service member is in the medical hold or medical holdover
			 process.
					(2)A determination of whether the tracking
			 system can be designed to ensure that—
						(A)the commander of each military medical
			 facility where recovering service members are located is able to track
			 appointments of such members to ensure they are meeting timeliness and other
			 standards that serve the member; and
						(B)each recovering service member is able to
			 know when his appointments and other medical evaluation board or physical
			 evaluation board deadlines will be and that they have been scheduled in a
			 timely and accurate manner.
						(3)Any other information needed to conduct
			 oversight of care of the member through out the medical hold and medical
			 holdover process.
					(c)ReportNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Defense shall submit to the
			 Committees on Armed Services of the Senate and the House of Representatives a
			 report on the results of the study, with such findings and recommendations as
			 the Secretary considers appropriate.
				IIIGeneral
			 Provisions
			301.Moratorium on
			 conversion to contractor performance of Department of Defense functions at
			 military medical facilities
				(a)FindingsCongress finds the following:
					(1)The conduct of public-private competitions
			 for the performance of Department of Defense functions, based on Office of
			 Management and Budget Circular A–76, can lead to dramatic reductions in the
			 workforce, undermining an agency’s ability to perform its mission.
					(2)The Army Garrison commander at the Walter
			 Reed Army Medical Center has stated that the extended A–76 competition process
			 contributed to the departure of highly skilled administrative and maintenance
			 personnel, which led to the problems at the Walter Reed Army Medical
			 Center.
					(b)MoratoriumDuring the one-year period beginning on the
			 date of the enactment of this Act, no study or competition may be begun or
			 announced pursuant to section 2461 of title 10, United States Code, or
			 otherwise pursuant to Office of Management and Budget Circular A–76 relating to
			 the possible conversion to performance by a contractor of any Department of
			 Defense function carried out at a military medical facility .
				(c)Report
			 requiredNot later than 180
			 days after the date of the enactment of this Act, the Secretary of Defense
			 shall submit to the Committee on Armed Services of the Senate and the Committee
			 on Armed Services of the House of Representatives a report on the
			 public-private competitions being conducted for Department of Defense functions
			 carried out at military medical facilities as of the date of the enactment of
			 this Act by each military department and defense agency. Such report shall
			 include—
					(1)for each such
			 competition—
						(A)the cost of
			 conducting the public-private competition;
						(B)the number of
			 military personnel and civilian employees of the Department of Defense
			 affected;
						(C)the estimated
			 savings identified and the savings actually achieved;
						(D)an evaluation
			 whether the anticipated and budgeted savings can be achieved through a
			 public-private competition; and
						(E)the effect of converting the performance of
			 the function to performance by a contractor on the quality of the performance
			 of the function;
						(2)a
			 description of any public-private competition the Secretary would conduct if
			 the moratorium under subsection (b) were not in effect; and
					(3)an assessment of
			 whether any method of business reform or reengineering other than a
			 public-private competition could, if implemented in the future, achieve any
			 anticipated or budgeted savings.
					302.Prohibition on
			 transfer of resources from medical careNeither the Secretary of Defense nor the
			 Secretaries of the military departments may transfer funds or personnel from
			 medical care functions to administrative functions within the Department of
			 Defense in order to comply with the new administrative requirements imposed by
			 this Act or the amendments made by this Act.
			303.Veterans
			 beneficiary travel program
				(a)Elimination of
			 deductibleSubsection (c) of section 111 of title 38, United
			 States Code, is repealed.
				(b)Determination of
			 mileage reimbursement rate
					(1)DeterminationParagraph
			 (1) of subsection (g) of such section is amended to read as follows:
						
							(1)In determining the amount of allowances or
				reimbursement to be paid under this section, the Secretary shall use the
				mileage reimbursement rates for the use of privately owned vehicles by
				Government employees on official business, as prescribed by the Administrator
				of General Services under section 5707(b) of title 5, United States
				Code.
							.
					(2)Conforming
			 amendmentSubsection (g) of such section is further amended by
			 striking paragraphs (3) and (4).
					(c)Source of
			 fundsSuch section is further amended by adding at the end the
			 following new subsection:
					
						(i)Funds for payments made under this section
				shall be appropriated separately from other amounts appropriated for the
				Department.
						.
				(d)Effective
			 dateThe amendments made by this Act shall apply with respect to
			 travel expenses incurred after the expiration of the 90-day period that begins
			 on the date of the enactment of this Act.
				
